DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Zhuo Xu, Reg. No. 62,987 on 05/05/2022.

Amend the claims of the present invention as follows:

1. (Currently amended) A light emitting package comprising:  
a carrier having at least one chip bonding region that is defined by at least two neighboring conductive parts and an insulating part around the least two neighboring conductive parts, wherein a top of the insulating part is higher than tops of the at least two neighboring conductive parts;
at least one hollow-out structure formed at a portion of the insulating part corresponding in position to the at least one chip bonding region, wherein the at least one hollow-out structure has a side wall surrounding the at least one chip bonding region and a bottom portion being parallel to the at least one chip bonding region, and portions of the tops of the at least two neighboring conductive parts are exposed from the bottom portion, and the tops of the at least two neighboring conductive parts corresponding in position to the at least one hollow-out structure are defined as the least one chip bonding region;
at least one light emitting chip disposed on the at least one chip bonding region, electrically connected with the exposed portions of the at least two neighboring conductive parts; and
a sealant disposed on the carrier and surrounding the at least one light emitting chip;
wherein the insulating part includes a first coating and a second coating, a top of the first coating is flush with the tops of the at least two neighboring conductive parts, the at least one hollow-out structure is formed in the second coating, and the bottom portion of the at least one hollow-out structure is formed on the top of the first coating;
wherein the sealant further includes a underfill formed between the bottom portion of the at least one hollow-out structure and the at least one light emitting chip.

6. (Canceled)  


14. (Currently amended) A manufacturing method of a light emitting package, comprising:
a preparation step implemented by preparing a carrier, wherein the carrier includes at least one hollow-out structure and at least one chip bonding region formed within the at least one hollow-out structure, wherein portions of two neighboring conductive parts in the at least one chip bonding region are respectively exposed from a bottom portion the at least one hollow-out structure and defined as the at least one chip bonding region;
a chip bonding step implemented by disposing at least one light emitting chip onto the at least one chip bonding region, wherein two electrodes of the light emitting chip are respectively mounted onto the two neighboring conductive parts through a bonding material; and
a sealing step implemented by disposing a sealant onto the carrier and covering at least one light emitting chip so as forming a underfill between the bottom portion of the at least one hollow-out structure and the at least one light emitting chip [[.]];
wherein the carrier has a main part and the preparation step includes a first coating procedure and a second coating procedure, wherein the first coating procedure is implemented by disposing a first coating layer on the main part, and the tops of the two neighboring conductive parts are exposed from a top of the first coating layer, and wherein the second coating procedure is implemented by disposing a second coating layer onto the top of the first coating layer and portions of the tops of the two neighboring conductive parts for forming the at least one hollow-out structure by the second coating layer.


18. (Currently amended) A  light emitting package, comprising:
a main part having at least one chip bonding region;
at least two conductive parts disposed on the at least one chip bonding region;
an insulating part disposed on the main part, wherein a top of the insulating part is higher than tops of the at least two conductive parts; and
at least one hollow-out structure formed at a portion of the insulating part corresponding in position to the at least one chip bonding region, wherein the at least one hollow-out structure has a side wall and a bottom portion, the side wall surrounds the at least one chip bonding region, and portions of the tops of the at least two conductive parts are exposed from the bottom portion, and the tops of the at least two conductive parts corresponding in position to the at least one hollow-out structure are defined as the at least one chip bonding region;
wherein the insulating part includes a first coating and a second coating, a top of the first coating is flush with the tops of the at least two conductive parts, the at least one hollow-out structure is formed in the second coating, and the bottom portion of the at least one hollow-out structure is formed on the top of the first coating;
at least one light emitting chip is bonded onto the at least one chip bonding region and electrically connected with the exposed portions of the at least two neighboring conductive parts through a bonding layer; wherein the second coating is in contact with the bonding layer.



Allowable Subject Matter
Claims 1-3, 5, 7-10, 12-14, 16-19 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 7-10, 12-14, 16-19 and 21-24 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious the amendment to claims 1, 14 and 18, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
6. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722(303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819